Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Applicant has amended independent claims 1, 13 & 20 in response to the office action mailed 28 MAR 22.  The amendment and arguments found on pages 7-9 of the response are sufficient to overcome the previous rejection.  The amendment proposed in the interview of 07 JUN 22 has been submitted as a formal amendment.  As discussed during the interview, this amendment has overcome the previous rejection.  Upon further search the amended claims have been found to be allowable.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a method comprising all the features as recited in the claims and in combination with performing, by the PLC application, one or more operations based on a comparison of the first voltage readings during a first power cycle with the first voltage readings during a second power cycle to determine that an electrical arcing condition is present within the electrical circuit; and performing, by the PLC application, a remedial operation in response to determining that the electrical arcing condition is present.

Claims 2-12 are allowable as they depend from claim 1, which is also allowable.

Claim 13 is allowable because the prior art of record does not teach or fairly suggest one or more non-transitory computer-readable media comprising all the features as recited in the claims and in combination with performing, by the PLC application and via a first PLC transceiver, one or more operations based on a comparison of the first voltage readings during a first power cycle with the first voltage readings during a second power cycle to determine that an electrical arcing condition is present within the electrical circuit; and performing, by the PLC application, a remedial operation in response to determining that the electrical arcing condition is present.

Claims 14-19 are allowable as they depend from claim 13, which is also allowable.

Claim 20 is allowable because the prior art of record does not teach or fairly suggest a system comprising all the features as recited in the claims and in combination with perform one or more operations based on a comparison of the first voltage readings during a first power cycle with the first voltage readings during a second power cycle to determine that an electrical arcing condition is present within the electrical circuit; and perform a remedial operation in response to determining that the electrical arcing condition is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839